Exhibit 10.1



EXECUTION COPY




                                                               FIRST AMENDMENT

                    FIRST AMENDMENT, dated as of May 20, 2005 (this
“Amendment”), with respect to the Multi-Currency, Multi-Option Credit Agreement,
dated as of August 14, 2002 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms which are defined in the Credit Agreement are used herein as
defined therein), among Harman International Industries, Incorporated, a
Delaware corporation (the “Company”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), the Bank of Nova
Scotia as documentation agent, JPMorgan Chase Bank, N.A. as arranger and
JPMorgan Chase Bank, N.A. as administrative agent (in such capacity, the
“Administrative Agent”).

                                                                 W I T N E S S E
T H:

                        WHEREAS, pursuant to the Credit Agreement, the Lenders
have agreed to make, and have made, certain loans and other extensions of credit
to the Company; and

                        WHEREAS, the Company has requested, and, upon this
Amendment becoming effective, the Administrative Agent and the Lenders have
agreed, that certain provisions of the Credit Agreement be amended in the manner
provided for in this Amendment;

                         NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and in
consideration of the premises contained herein, the parties hereto hereby agree
as follows:

                                                          SECTION I  AMENDMENT

          1.1          Amendment to Section 9.6.  Section 9.6 of the Credit
Agreement is hereby amended by inserting the following new sentence at the end
thereof:

                           “Notwithstanding any term or provision in this
Agreement and in addition to any other term or provision in this Section 9.6, so
long as no Event of Default has occurred and is continuing, the Company may from
time to time after May 20, 2005 purchase or repurchase any shares of any class
of its Capital Stock (whether in a single transaction or in multiple
transactions) in an aggregate amount not to exceed $100,000,000.”







                                                       SECTION II  MISCELLANEOUS

          2.1          Conditions to Effectiveness of Amendment.  This Amendment
shall become effective as of the date first set forth above upon the
Administrative Agent having received counterparts of this Amendment duly
executed and delivered by the Company and the Majority Lenders.

          2.2          Continuing Effect; No Other Amendments.  Except to the
extent the Credit Agreement is expressly modified hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents in effect on the
date hereof are and shall remain in full force and effect.  This Amendment shall
constitute a Loan Document.

          2.3          Payment of Expenses.  The Company agrees to pay and
reimburse the Administrative Agent for all of the reasonable out-of-pocket fees
and disbursements of legal counsel to the Administrative Agent incurred by the
Administrative Agent to date in connection with this Amendment.

          2.4          GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REST OF PAGE INTENTIONALLY LEFT BLANK]


                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.



                                                    HARMAN INTERNATIONAL
INDUSTRIES,
                                                     INCORPORATED

                                                    By:   /s/ Frank
Meredith                                
                                                       Name:  Frank Meredith
                                                       Title:    Executive Vice
President, Chief Operating Officer
                                                         and Chief Financial
Officer

                                                        JPMORGAN CHASE BANK,
N.A., as
                                                       Administrative Agent and
as a Lender

                                                       By:   /s/ James
Maron                                
                                                         Name:  James Maron
                                                         Title:    Vice
President

                                                         The Bank of Nova Scotia
                                                        Name of Lender

                                                        By:   /s/ Todd
Melber                               
                                                          Name:  Todd Melber
                                                          Title:    Managing
Director

                                                          Danske Bank
A/S                      
                                                         Name of Lender

                                                         By:   /s/ Finn
Jensen                                 
                                                           Name:  Finn Jensen
                                                           Title:    Vice
President

                                                         By:   /s/ Bjarne
Larsen                             
                                                           Name:  Bjarne Larsen
                                                           Title:    Vice
President

                                                         Credit Suisse, Cayman
Islands Branch (formally
                                                         known as Credit Suisse
First Boston, acting through
                                                         its Cayman Islands
Branch)

                                                         By:   /s/ Alain
Daoust                               
                                                           Name:  Alain Daoust
                                                           Title:    Director



                                                          By:   /s/ Denise L.
Alvarez                                   
                                                            Name:  Denise L.
Alvarez
                                                            Title:    Associate

                                                          Bayerische Hypo-Und
Vereinsbank, AG






                                                          By:  
                                                      
                                                             Name:
                                                             Title:

                                                           Name of Lender: 
Citibank, N.A.



                                                          By:  /s/ Andrew
Kreeger            
                                                             Name:  Andrew
Kreeger
                                                             Title:    Vice
President

                                                            HSBC Bank USA,
National Association       
                                                           Name of Lender

                                                           By:   /s/ Diane M.
Zieske                                   
                                                            Name:  Diane M.
Zieske
                                                            Title:    Senior
Vice President

                                                              Israel Discount
Bank of New York           
                                                             Name of Lender

                                                             By:   /s/ Alan
Lefkowitz                        
                                                              Name:  Alan
Lefkowitz
                                                              Title:    First
Vice President

                                                              By:   /s/ Amir
Barash                           
                                                                Name:  Amir
Barash
                                                                Title:    First
Vice President

                                                                The Bank of
Tokyo-Mitsubishi, Ltd., New York Branch
                                                               Name of Lender

                                                              By:   /s/ Andrew
Bernstein                              
                                                                Name:  Andrew
Bernstein
                                                                Title:    Asst.
Vice President